IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         October 15, 2007
                                     No. 06-41494
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

JOHN HENRY GUILLORY

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                           USDC No. 1:05-CR-142-ALL


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
       John Henry Guillory appeals his conviction and sentence for one count of
unlawful possession of an unregistered firearm and one count of possession of a
firearm by a felon, in violation of 26 U.S.C. § 5861(d) and 18 U.S.C. § 922(g),
respectively. Finding no error, we affirm.
       Guillory first challenges the sufficiency of the evidence, arguing that the
Government failed to prove that he possessed the firearm in question, a sawed-
off shotgun. Although Guillory asserts that we should review under the rational


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                   No. 06-41494

jury standard, he did not move for a judgment of acquittal at any time in the
district court. Thus, we review under the narrower “manifest miscarriage of
justice” standard. See United States v. Galvan, 949 F.2d 777, 782-83 (5th Cir.
1991). There was evidence that Guillory had constructive possession of the
shotgun. He had control and dominion over the house, he had spent the previous
night at the house, he was there during the day of the arrest, and he made a
statement indicating that the shotgun belonged to him, describing it as a “toy”
that he had “picked up.” Thus, the record is not “devoid of evidence pointing to
guilt,” nor is the evidence of constructive possession “so tenuous that a conviction
would be shocking.” United States v. Sam, 467 F.3d 857, 860 (5th Cir. 2006).
      Guillory next argues that the district court erred in imposing an
enhancement pursuant to U.S.S.G. § 2K2.1(b)(5), based on his possession of the
firearm in connection with another felony, namely, possession of less than one
gram of a controlled substance.        Guillory’s argument that there was an
insufficient nexus between the possession of the shotgun and his possession of
a small amount of drugs intended for personal use is unavailing in light of
United States v. Condren, 18 F.3d 1190, 1194 (5th Cir. 1994), which is
controlling on the facts of this case. We decline Guillory’s suggestion that we
reject Condren as incorrectly decided. See Burge v. Parish of St. Tammany, 187
F.3d 452, 466 (5th Cir.1999).
      Guillory’s constitutional challenge to the district court’s factfinding for
sentencing purposes also fails in light of controlling precedent. See United
States v. Mares, 402 F.3d 511, 519 (5th Cir. 2005); see also Rita v. United States,
127 S. Ct. 2456, 2465-66 (2007).
      The judgment of the district court is AFFIRMED.




                                         2